DETAILED ACTION
This office action is a response to the application filed 28 January 2021, claiming benefit from provisional application 62/969,426 filed 3 February 2020, wherein claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention does not make sense grammatically in English.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,393,147 A1, hereafter referred Huawei.  Huawei was cited by applicant’s IDS filed 21 October 2021.

Regarding claim 1, Huawei teaches a method for wireless communication by a user-equipment (UE), comprising:
receiving, from a network entity, a configuration (Huawei, [0023] and [0087]; determining by the NB-IoT terminal, the initial frequency domain location based on first notification signaling that is sent by the NB-IoT base station and that is used for indicating the initial frequency domain location, where the NB-IoT base station may indicate notification signaling using downlink control information (DCI)) for a first bandwidth part (BWP) configured with frequency hopping (Huawei, [0013]; N physical resource block (PRB) groups, each PRB group having M consecutive PRBs and the frequency hopping includes inter-group frequency hopping and intra-group frequency hopping);
determining a frequency location of the first BWP during each of a plurality of frequency hops for the frequency hopping based on a reference frequency location (Huawei, [0092]; equations 1 and 2 illustrate mathematical formulas for the frequency domain location and the PRB group based on an initial frequency domain location); and
communicating with the network entity via the first BWP and in accordance with the configuration (Huawei, Fig. 1 and 2, [0064]-[0071] and [0094]-[0097]; NB-IoT terminal performs channel transmission with the NB-IoT base station on the time-frequency resource corresponding to the time-frequency resource location).

Regarding claim 17, Huawei teaches a method for wireless communication, comprising:
transmitting, to a user-equipment (UE), a configuration (Huawei, [0023] and [0087]; determining by the NB-IoT terminal, the initial frequency domain location based on first notification signaling that is sent by the NB-IoT base station and that is used for indicating the initial frequency domain location, where the NB-IoT base station may indicate notification signaling using downlink control information (DCI)) for a first bandwidth part (BWP) configured with frequency hopping (Huawei, [0013]; N physical resource block (PRB) groups, each PRB group having M consecutive PRBs and the frequency hopping includes inter-group frequency hopping and intra-group frequency hopping);
determining a frequency location of the first BWP during each of a plurality of frequency hops for the frequency hopping based on a reference frequency location (Huawei, [0092]; equations 1 and 2 illustrate mathematical formulas for the frequency domain location and the PRB group based on an initial frequency domain location); and
communicating with the UE via the first BWP and in accordance with the configuration (Huawei, Fig. 1 and 2, [0064]-[0071] and [0094]-[0097]; NB-IoT terminal performs channel transmission with the NB-IoT base station on the time-frequency resource corresponding to the time-frequency resource location).

Regarding claims 2 and 18, Huawei teaches the method of claim 1 and the method of claim 17 above.  Further, Huawei teaches wherein the frequency location of the first BWP during each of the plurality of frequency hops is determined based on a fixed frequency offset from the reference frequency location (Huawei, [0091]-[0092]; determining a frequency domain location after the frequency hopping based on the initial frequency domain location, an intra-group frequency hopping frequency domain interval and an inter-group frequency hopping frequency domain interval), wherein the frequency location of the first BWP during each of the plurality of frequency hops is determined based on a product of the fixed frequency offset and an integer equal to or greater than 1 (Huawei, [0091]-[0092]; the equations 1 and 2 specify “i” is an integer greater than 0 used in determining the frequency domain location).

Regarding claims 3 and 19, Huawei teaches the method of claim 1 and the method of claim 17 above.  Further, Huawei teaches wherein the frequency location of the first BWP during each of the plurality of frequency hops is determined based on a sequence of frequency offsets from the reference frequency location, each of the frequency offsets being used to determine the frequency location during one of the plurality of frequency hops (Huawei, [0091]-[0092]; determining a frequency domain location after the frequency hopping based on the initial frequency domain location, an intra-group frequency hopping frequency domain interval and an inter-group frequency hopping frequency domain interval).

Regarding claims 5 and 20, Huawei teaches the method of claim 1 and the method of claim 17 above.  Further, Huawei teaches further comprising receiving control information in the first BWP for allocation of frequency-domain resources for the communication, wherein the allocation of the frequency-domain resources is indicated using a relative location of the frequency-domain resources with respect to the reference frequency location in the first BWP (Huawei, [0087]-[0089]; when needing to indicate an initial frequency domain location, a frequency hopping time interval, and a frequency hopping frequency interval of the NB-PDSCH by using notification signaling, the NB-IoT base station may indicate by using downlink control information signaling carried on the PDCCH).

Regarding claims 6 and 21, Huawei teaches the method of claim 1 and the method of claim 17 above.  Further, Huawei teaches wherein a configuration of frequency-domain resources associated with the first BWP is with respect to the reference frequency location in the first BWP (Huawei, [0091]-[0092]; equations 1 and 2 illustrate the use of an initial frequency domain location P0 and Pi in the first BWP).

Regarding claims 7 and 22, Huawei teaches the method of claim 1 and the method of claim 17 above.  Further, Huawei teaches wherein the configuration for the first BWP indicates at least one of a duration associated with each of the plurality of frequency hops, a gap between adjacent frequency hops of the plurality of frequency hops, or a pattern associated with the frequency hopping (Huawei, [0091]-[0093]; equation 3 and 4 uses the intra-group frequency hopping time interval and the inter-group frequency hopping time interval to determine a time domain location of the channel after the frequency hopping).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claim 1 above, and further in view of CA 3,063,213, hereafter referred Tang.

Regarding claim 4, Huawei teaches the method of claim 1 above.  While Huawei teaches determining at least one configuration parameter for each of the plurality of frequency hops based on a configured sequence of the configuration parameters (Huawei, [0091]-[0092]; determining a frequency domain location after the frequency hopping based on the initial frequency domain location, an intra-group frequency hopping frequency domain interval and an inter-group frequency hopping frequency domain interval), Huawei does not expressly teach wherein the at least one configuration parameter comprises at least one of one or more beamforming parameters, one or more spatial precoding parameters, or one or more transmit power control parameters.
However, Tang teaches wherein the at least one configuration parameter comprises at least one of one or more beamforming parameters, one or more spatial precoding parameters, or one or more transmit power control parameters (Tang, p. 12, lines 16-27; the terminal receives the second indication information that includes the DCI which can include transmission parameters such as a beamforming weight).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Tang in order to avoid SRS resource waste (Tang, p. 12, lines 28-32).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims 1 and 17 above, and further in view of 3GPP TSG RAN WG1 Meeting#92bis, Ericsson, Summary of Remaking Issues on Short PUCCH, 20 April 2018., hereafter referred Ericsson.  Ericsson was cited by applicant’s IDS filed 21 October 2021.

Regarding claims 8 and 23, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach further comprising transmitting an indication of a capability or preference of the UE for the frequency hopping, wherein the configuration is in accordance with the capability or preference.
However, Ericsson teaches further comprising transmitting an indication of a capability or preference of the UE for the frequency hopping, wherein the configuration is in accordance with the capability or preference (Ericsson, p. 7 Section 3.1; the higher layer parameter IntraSlotFrequencyHopping is used to indicate the capability of the UE for frequency hopping as being enabled or disabled).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Ericsson in order to clarify the UE capability for frequency hopping (Ericsson, p. 7 Section 3.1).

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims 1 and 17 above, and further in view of Ericsson further in view of 3GPP TSG-RAN WG2 Meeting #105bis, CATT, Timer based Uplink BWP Switch, 12 April 2019, hereafter referred CATT.  CATT was cited by applicant’s IDS filed 21 October 2021.

Regarding claims 9 and 24, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach further comprising:
receiving a configuration for a default BWP configured without frequency hopping.
However, Ericsson teaches receiving a configuration for a default BWP configured without frequency hopping (Ericsson, p. 7 Section 3.1; the higher layer parameter IntraSlotFrequencyHopping is used to indicate the capability of the UE for frequency hopping as being enabled or disabled).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Ericsson in order to clarify the UE capability for frequency hopping (Ericsson, p. 7 Section 3.1).
Huawei in view of Ericsson does not expressly teach further comprising:
detecting inactivity on the first BWP for a configured time duration; and
switching to monitoring the default BWP based on detection of the inactivity.
However, CATT teaches further comprising:
detecting inactivity on the first BWP for a configured time duration (CATT, Fig. 1, p. 2; when uplink transmission happens the uplink BWP inactivity timer is started as illustrated in Fig. 1); and
switching to monitoring the default BWP based on detection of the inactivity (CATT, Fig. 1, p. 2; when the timer expires, the UE switches to the default uplink BWP).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei in view of Ericsson to include the above recited limitations as taught by CATT in order to conserve battery life (CATT, p. 1 Section 2.2).

Claims 10, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims 1 and 17 above, and further in view of Kundu et al. (US 2021/0029731 A1), hereafter referred Kundu.

Regarding claims 10 and 25, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach further comprising:
receiving a configuration for a second BWP configured without frequency hopping; and
receiving control signaling via the second BWP, the control signaling indicating resources to be monitored on the first BWP, wherein the indication of the resources triggers the frequency hopping for the first BWP.
However, Kundu teaches further comprising:
receiving a configuration for a second BWP configured without frequency hopping (Kundu, [0259]; the UE is provided the useInterfacePUCCH-PUSCH parameter in the BWP-UplinkCommon IE); and
receiving control signaling via the second BWP (Kundu, [0259]; the PUCCH is transmitted without frequency hopping), the control signaling indicating resources to be monitored on the first BWP, wherein the indication of the resources triggers the frequency hopping for the first BWP (Kundu, [0261]-[0262]; determine time and frequency resources to be used of a PUCCH before RRC connection setup including initial access, where during initial access, using NR PUCCH format with frequency hopping).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Kundu in order to support contiguous allocation of PRBs using PUCCH formats 0 and 1 for PUCCH resource set (Kundu, [0263]).

Regarding claim 11, Huawei teaches the method of claim 1 above.  Huawei does not expressly teach wherein the reception of the configuration for the first BWP triggers the frequency hopping for the first BWP.
However, Kundu teaches wherein the reception of the configuration for the first BWP triggers the frequency hopping for the first BWP (Kundu, [0259]; the UE transmits using frequency hopping when the UE is not provided with a useInterlacePUCCH-PUSCH parameter).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Kundu in order to support contiguous allocation of PRBs using PUCCH formats 0 and 1 for PUCCH resource set (Kundu, [0263]).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims 1 and 17 above, and further in view of Park et al. (US 2019/0036665 A1), hereafter referred Park.

Regarding claims 12 and 26, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach further comprising receiving control information via the first BWP during a first one of the plurality of frequency hops, the control information allocating resources for the communication via the first BWP during a second one of the plurality of frequency hops.
However, Park teaches further comprising receiving control information via the first BWP during a first one of the plurality of frequency hops, the control information allocating resources for the communication via the first BWP during a second one of the plurality of frequency hops (Park, Fig. 5 and 6, [0094]-[0096]; a BS may configure separate frequency resource allocation information for each frequency hop and directly set the frequency resource allocation information for a UE).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Park in order to have the UE efficiently transmit UL channels to a base station (Park, [0005]).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims 1 and 17 above, and further in view of 3GPP TSG RAN WG1 #96, NTT DOCOMO, Enhanced UL transmission with configured grant for URLLC, 1 March 2019, hereafter referred NTT.  NTT was cited by applicant’s IDS filed 21 October 2021.

Regarding claims 13 and 27, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach further comprising receiving control information allocating resources for a first data transmission during a first one of the plurality of frequency hops and a second data transmission during a second one of the plurality of frequency hops of the first BWP, the first data transmission being the same as, or a different redundancy version of, the second data transmission.
However, NTT teaches further comprising receiving control information allocating resources for a first data transmission during a first one of the plurality of frequency hops and a second data transmission during a second one of the plurality of frequency hops of the first BWP, the first data transmission being the same as, or a different redundancy version of, the second data transmission (NTT, Fig. 2 and 3, p. 4-6; for the UE to start PUSCH transmissions when the transmission occasion of the K repetitions are illustrated with different redundancy versions of the K repetitions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by NTT in order to reduce latency (NTT, p. 6).

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims 1 and 17 above, and further in view of Xiong et al. (US 2019/0116588 A1), hereafter referred Xiong.

Regarding claims 15 and 29, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach further comprising:
receiving data via the first BWP during a first one of the plurality of frequency hops; and
transmitting feedback via the first BWP during a second one of the plurality of frequency hops indicating whether data has been successfully received by the UE.
However, Xiong teaches further comprising:
receiving data via the first BWP during a first one of the plurality of frequency hops (Xiong, Fig. 1, [0032]-[0036] and [0086]; the eNB may generate a transmission to the UE over a set of OFDM symbols in the first set of frequencies representing a first frequency hop); and
transmitting feedback via the first BWP during a second one of the plurality of frequency hops indicating whether data has been successfully received by the UE (Xiong Fig. 1, [0032]-[0036] and [0086]; the UE may transmit HARQ-ACK feedback in the second frequency hop).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Xiong in order to support intra-slot frequency hopping (Xiong, [0002]).

Claims 14, 16, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims 1 and 17 above, and further in view of Kim et al. (US 2016/0211904 A1), hereafter referred Kim, further in view of Xiong.

Regarding claims 14 and 28, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach further comprising:
receiving, via the first BWP during a first time, control information triggering measurement of at least one channel state information (CSI)-reference signal (RS);
performing the measurement based on the at least one CSI-RS received via the first BWP during a second time; and
transmitting a report of the measurement via the first BWP during a third time.
However, Kim teaches further comprising:
receiving, via the first BWP during a first time, control information triggering measurement of at least one channel state information (CSI)-reference signal (RS) (Kim, Fig. 18, [0366] and [0379]; eNB transmit a PDCCH/EPDCCH signal including UL scheduling information to the UE so as to acquire CSI, where the CSI request field is added to the signal in step S1830 and the channel measurement is performed using CSI-RS);
performing the measurement based on the at least one CSI-RS received via the first BWP during a second time (Kim, Fig. 18, [0367]; the UE perform channel measurement process to acquire CSI from a channel in step S1840); and
transmitting a report of the measurement via the first BWP during a third time (Kim, Fig. 18, [0368]; the UE may report the CSI to the eNB through a PUCCH in step S1850).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Kim in order to support a CSI feedback method for data having a high modulation order (Kim, [0005]).
Huawei in view of Kim does not expressly teach frequency hops represent different progressions of time.
However, Xiong teaches frequency hops represent different progressions of time (Xiong, Fig. 1, [0034]; hopping may occur from one frequency band to another frequency band over time, such as within a resource block).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Xiong in order to support intra-slot frequency hopping (Xiong, [0002]).

Regarding claims 16 and 30, Huawei teaches the method of claim 1 and the method of claim 17 above.  Huawei does not expressly teach
However, Kim teaches further comprising:
performing at least one measurement based on at least one channel state information (CSI)-reference signal (RS) received via the first BWP during a first time (Kim, Fig. 18, [0367] and [0379]; the UE perform channel measurement process to acquire CSI from a channel in step S1840, where the channel measurement is performed using CSI-RS); and
transmitting a report of the measurement via the first BWP during a second time (Kim, Fig. 18, [0368]; the UE may report the CSI to the eNB through a PUCCH in step S1850).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Kim in order to support a CSI feedback method for data having a high modulation order (Kim, [0005]).
Huawei in view of Kim does not expressly teach frequency hops represent different progressions of time.
However, Xiong teaches frequency hops represent different progressions of time (Xiong, Fig. 1, [0034]; hopping may occur from one frequency band to another frequency band over time, such as within a resource block).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Huawei to include the above recited limitations as taught by Xiong in order to support intra-slot frequency hopping (Xiong, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416